Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Reconsideration of the claim language reveals that applicant’s independent claim is incorrect in that there is no side door that opens and closes the door opening.  Applicant discloses two doors for the opening as stated in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1, 4, 7, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 in view of JP3765274 and Ochiai et al. .
JP3-15424 has front pillars connected by upper cross member 16 and lower cross member shown in figure 1, rear pillars 18.2 connected by rear cross member 18b and lower cross member shown with direct connection illustrated in all instances.
JP3-15424 has a single door for the opening.   Prior to the filing of applicant, it was known in this art to use two doors for a single opening as taught by JP3765274  or Ochiai et al. to ease opening effort.  The doors of JP3765274 each have a horizontal  reinforcement 14,16, respectively.
Ochiai et al. implies a horizontal reinforcement for each of front and rear doors 10,12 as show in the drawings just below the windows for each door.  Applicant has challenged this suggestion and the reference to JP3765274 is cited in response.
Ochiai et al. teaches coupling of the doors to the respective pillars at 20, 38.  The use of the horizontal reinforcement  of JP3765274 as a mounting for the coupling/latching is deemed to be an obvious expedient to one of ordinary skill in this art to reinforce the door against side impact.
It would have been obvious at the time of filing of applicant to provide in JP3-15424 a door reinforcement as taught by JP3765274 and a door/pillar latch as taught by Ochiai et al. for the above reason. 
Claim 7, JP3765274 has a latch 20 between front and rear door horizontal reinforcements.
Claim 12, see front and rear annular structures in the figure.
Claim 13, the pillars overlap vertically at upper and lower ends.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 as modified above in view of Matsuura et al., claim 2, and Sakai, claim 3.
It would have been obvious at the time of filing of applicant to provide in JP3-15424 as modified an upper cross member forming a closed section with a roof panel as taught by Matsuura et al. at figure 7 in order to save material in the cross member and further forming a lower cross member with a floor panel as taught by Sakai at 42/50, figure 4 for the same reason.
Claims 5-6,8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 as modified above in view of Teply et al.
Ochiai et al. details front and rear door latches 20,38 at the front and rear pillars.  Ochiai et al. have front and rear reinforcements 32,44 to guide the doors.
It would have been obvious at the time of filing of applicant to provide in the combination above with front and rear skeleton structure as taught by Teply et al. as shown at 10 in the figure in order to form the strengthened body.
Claim 9, Teply et al. have horizontal front and rear reinforcements extending between front and rear pillars in order to reinforce the body.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 as modified above in view of Teply et al as applied to claim 5 above, and further in view of Mauws.
It would have been obvious at the time of filing of applicant to provide in the combination above a window, schematically shown, above both front and rear horizontal reinforcements as taught by Mauws, front page of the patent.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3-15424 as modified above in view of Yamada et al. and Sakai.
It would have been obvious at the time of filing of applicant to provide in JP3-15424 as modified frame body mounts linearly extending as taught by Yamada et al. at 31,33 and a cover panel for a power supply 95 as taught by Sakai at 109 to protect the batteries.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Please see the detailed rejection above.  As applicants have been twice rejected applicant may appeal if desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
7/22/2022